 In the Matter of THE NATIONAL PLASTIC PRODUCTS COMPANYandINTERNATIONAL CHEMICAL WORKERS UNION, A. F. OF L.Case No. 5-R-2312.-Decided July 3. 1.946Messrs. Jacob BlumandJacob S. New,both of Baltimore, Md., andMr. Raymond D. Zimmerman,of Odenton, Md., for the Company.,Messrs. John A. LewisandHenry A. McFarland,both of Balti-more, Md., for the Union.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDDIRECTIONSTATEMENTOF THE CASEUpon a petition duly filed by International Chemical WorkersUnion, A. F. of L., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of The National Plastic Products Company, Odenton,Maryland, herein called the Company, the National Labor RelationsBoard on April 18, 1946, conducted a pre-hearing election pur.,uauttoArticle III, Section 3, of the Board's Rules and Regulatiolls,'among employees of the Company in the alleged appropriate 11111t. todetermine whether or not they desire to be represented by the Unionfor the purposes of collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that there were approximately 227 eligiblevoters and that 206 of these voters cast ballots, of which 90 were castfor the Union, 78 against the Union, and 38 were challenged.Thereafter, pursuant to Article III, Section 10, of the Rules andRegulations,' the Board provided for an appropriate hearing, upondue notice before Sidney J. Barban, Trial Examiner.The hearingwas held at Baltimore, Maryland, on May 9, 1946. The Companyand the Union appeared and participated.All parties were afforded'By amendment of November 27, 1945, this Section of the Rules now permits the conductof a secret ballot of employ ees pixor to hearing m cases which present no substantial issueseAs amended November 27, 1945, this Section provides that where the initial hearing isheld after the election, all issues including issues with respect to the conduct of the electionor conduct affecting the election results and issues raised by challenged ballots, shall beheard at such hearing69 N. L. R. B., No 35.288 THE NATIONAL PLASTIC PRODUCTS COMPANY289full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the hearing, the parties agreed that 21 of the challenged ballotsmight be counted.These ballots were opened and counted at thehearing, in the presence of the parties.The Revised Tally of Ballotsshows that 95 ballots were cast for the Union, 94 against the Union,and 17 still remain challenged.Also, at the hearing, the Company moved to set aside the electionon various grounds.For reasons set forth in Section V,infra,themotion is denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.3All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe National Plastic Products Company, a Maryland corporationwith its principal office and plant located at Odenton, Maryland, isengaged in the manufacture of plastic products.The Company an-nually uses at its Odenton plant raw materials exceeding $100,000 invalue, of which approximately 35 percent is received from points out-side the State of Maryland.The Company annually produces at itsOdenton plant finished products exceeding $100,000 in value, of whichapproximately 35 percent is shipped to points outside the State ofMaryland.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational ChemicalWorkers Union is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees, until the Unionhas been certified by the Board in an appropriate unit.3The Company contends that the Trial Examiner's denial of the Company's request lotan adjournment of the hearing,so that a formal Notice of Hearing could have been served onan affiliate of the C I 0.,whose name is not disclosed by the record, was error It appearsthat the C I. O. affiliate had distributed circulars among the Company's employees, statingthat the Company was discriminating against the C I 0 , and "playing ball" with theF of L We find the Company's contention to be without merit,for the record disclosesthat the Regional Director spoke with representatives of the C I. 0 affiliate. who statedhat theyhad no interest in the proceeding.701592-47-{ of 69--20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company,within the meaningof Section 9 (c) and Section 2(6) and(7) of the Act.1V. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees at the Company's Odenton,Maryland, plant, excluding office clericals and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESThe Company objects to the election and seeks to have it set asideon the grounds that (1) the election was at variance with the Actinasmuchas it was held prior to thehearingover the Company's ob-jection; (2) selectionof the pay roll of April 2, 1946, to determineeligibility was improper; and (3) by allowing the Union's organizerto drive them to the plant in his automobile, the Board's representa-tives who conducted the election may have influenced the employeesto vote for the Union. In addition, the Company questions theeligibility of 17 persons who cast votes under challenge.The objections to the election(1) In the recentSquibbcases we considered and rejected thecontentionthat the holding ofan electionbefore a hearing over theemployer's objection is repugnant to the Act.Accordingly, for thereasonsindicated in that case, we overrule the Company's firstobjection herein.(2) In connection with its second objection, the Companystressesthat, on April 9, 1946, when the question of eligibility was discussed,it informed a Board agent that a number of its maintenance workerswere to be discharged before the day of the election upon the com-pletion of a building construction project. It argues that, inasmuchas the April 2, 1946, pay roll contained the names of these employees,it was improper for the Board agent to utilize this pay roll for thepurpose of determining eligibility to vote.4These individuals were challenged by the Board's agent because of the Company's posi-tion concerning themThey are Walter Gilbert,Preston Downs, Howard Millard,WillardOdenbeck,Frank Satulla,Stanley Wilhelm,Charles Danza. Bandy Lanko.Joseph Ragman,George Leancie,John R. Schnurr,Jr, Ray Schrader,Charles McGill,Paul H Wockenfuss,Melvin Ziegler,Clyde Morton and Hebert M Triplett(challenged as Herman Triplett,however,it is clear that Herman Triplett and Herbert M Triplett are the same person)5Matter of E. RSquibb & Sons,67 N. L R. B 557. THE NATIONAL PLASTIC PRODUCTS COMPANY291We note that on April 9, 1946, the Company refused to indicate whatin its opinion should be the governing pay roll, although requested todo o by the Board agent. Furthermore, the ballots of all maintenanceworkers were challenged at the election by a Board representative.'In fact, the challenged ballots remaining for disposition were cast by17 of these employees.7Since the maintenance employees voted underchallenge and the issue of the validity of their ballots was therebyraised for the Board's determination, we fail to perceive in what man-ner any prejudice resulted from the Board agent's selection of the April2, 1946, pay roll to govern voting eligibility.We are persuaded bythe entire record, furthermore, that the April 2, 1946, pay roll was inall respects a proper basis for determining eligibility to vote.Conse-quently, we overrule the Company's second objection.(3)We are also of the opinion that the Company's third objectionlacks merit.The election was conducted in the morning and after-noon of April 18, 1946.The Board representatives who conductedthe election drove with the Union's organizer in his automobile fromtheOdenton station to the plant for the morning session, and haddifhculty entering the plant because there were no employees present.It is clear from the uncontradicted testimony of one of the Boardrepresentatives that, in the morning, no employee entitled to voteobserved that the Board representatives drove to the plant with theUnion's organizer.After the close of the morning balloting, counselfor the Company himself offered the Board representatives transpor-tation to Baltimore in his car, but they had to refuse this offer becausethey had previously made similar arrangements with the Union'sorganizer.One hour and 20 minutes before the change of shifts, theBoard representatives returned to the plant with the Union's organizerin hi, automobile for the afternoon session.The Company's treasurertestified that, from his office at the plant, he saw the Board represen-tatives return with the Union's organizer.However, he stated thathe did not know of his own knowledge whether or not any employeeeligible to vote say what had occurred.One of the Board representa-tives testified, moreover, that he did not see a single employee outsidethe plant when he arrived at the plant that afternoon. It is apparentfrom the above facts that, there is no evidence to show that any eligibleemployees observed at any time that the Board representatives droveto the plant with the Union's organizer.We, therefore, overrule theCompany's third objection, but note the fact that had there been sub-stantial evidence to that effect, we might well have decided other-°No maintenance emplo} ees were dismissed by the Company prior to the (late of theelection4A total of 38 maintenance uoricers -,oted and, as indicated, a Board representative chal-lenged the ballots of allPursuant to the agreement of the parties, 21 of such ballotswere opened and counted as valid during the course of the hearingThese 21 challengedballots are the ones referred to in the Statement of the Case,supra 292DECISIONSOF NATIONALLABOR RELATIONS BOARDwise.We regard the practice engaged in by our representatives asundesirable.The challenged ballotsAs already indicated, the Company questions the eligibility of the17 maintenance workers mentioned above, claiming that they weretemporary employees.These 17 workers had been employed by theCompany for a considerable period before the election,some as longas 2 years.They were in the Company's employ on the eligibility dateand on the day of the election.The only basis for the Company'scontention that they were ineligible lies in the fact that it claims ithad decided to discharge them before the election, and that it com-municated to the Board agent at the conference of April 9, 1946, anintention to separate some maintenance employees prior to the elec-tion.But no maintenance employees were dismissed by the Companyuntil April 30, 1946, long after the holding of the elections It is theCompany's position that it would have discharged them before thedate of the election were it not for the fact that it was advised bycounsel that such action on its part might leave it open to charges ofunfair labor practices."Discharges for cause are not proscribed bythe Act, however.Furthermore, the evidence clearly shows that afterthe Company had informed the Board agent at the conference of April9, 1946, that a number of maintenance workers were to be dischargedbefore the election, it agreed with the Union not to separate any ofthese employees before the election was conducted.From these cir-cunistances, we conclude that the 17 maintenance workers were eligiblevoters, and we hereby overrule the challenges to their ballots'0We shall direct that the ballots of Walter Gilbert, Preston Downs,Howard Miller, Willard Odenbeck, Frank Satulla, Stanley Wilheim,Charles Danza. Kandy Lanko, Joseph Rayman, George Leancie, JohnR. Schnurr, Jr., Ray Schrader, Charles McGill, Paul H. Wockenfuss,Melvin Zeigler, Clyde Morton, and Herbert M. Triplett, hereinabovefound to be valid, be opened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby8 On April 30, the Company dischaiged 15 maintenance employee,, and 2 quit of their ownvolition , 1 of the 2 maintenance workers who voluntarily left the Company's employ waspaid until April 30, although he ceased working on April 27.The ballots of these 17employees aie the challenged votes under considerationI The Union filed its petition herein on March 29, 1946.10We observe in passing that,had we reached a contrary conclusion,as requested by thecompany, the Union would have been entitled to certification without further ado THE NATIONAL PLASTIC PRODUCTS COMPANY293DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The NationalPlastic Products Company, Odenton, Maryland, the Regional Directorfor the Fifth Region shall, pursuant to said Rules and Regulations,within ten (10) days from the date of this Direction, open and countthe challenged ballots ofWalter Gilbert, Preston Downs, HowardMiller,Willard Odenbeck, Frank Satulla, Stanley Wilheim, CharlesDanza, Kandy Lanko, Joseph Rayman, George Leancie, John R.Schnurr. Jr., Ray Schrader, Charles McGill, Paul H. Wockenfuss,Melvin Ziegler, Clyde Morton, and Herbert M. Tripplett, and shallthereafter prepare and cause to be served upon the parties a Supple-mental Tally of Ballots, including therein the count of these challengedballots.